DETAILED ACTION
This action is in response to applicant’s amendment filed on 06 October 2022.  Claims 1-20 are now pending in the present application and 7-20 are non-elected (or withdrawn)..

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 06 October 2022 is acknowledged.

Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 October 2022.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (hereinafter Chou) (US 2022/0167229 A1) in view of further support by Schlangen et al. (hereinafter Schlangen) (US 2012/0275315 A1).
Regarding claim 1, Chou discloses an apparatus comprising: 
memory to store a physical-layer cell identifier (PCI) list { (see pg. 1, [0008]; pg. 2, [0013-0014]; pg. 19, [0148, 0151-0152]; Figs. 1-6 & 8A-B), where the system provides PCI list }; and 
processor circuitry, coupled with the memory, to { (see Figs. 1-6 & 8A-B) }: 
detect a PCI conflict among a plurality of new radio (NR) cells { (see pg. 19, [0154]; Figs. 1-6 & 8A-B), where the system detects PCI conflict }; 
reassign PCI values from the PCI list to the plurality of NR cells to mitigate the conflict { (see pg. 19, [0152-0154]; Figs. 1-6 & 8A-B), where the system resolves PCI conflict }; and
generate a resolution notification indicating the PCI conflict has been resolved { (see pg. 19, [0153-0154]; Figs. 1-6 & 8A-B) }.  Chou inexplicitly discloses having the feature(s) of reassign PCI values from the PCI list.  However, in the alternative, the examiner maintains that the feature(s) reassign PCI values from the PCI list was well known in the art, as taught by Schlangen.
As further alternative support in the same field of endeavor, Schlangen discloses the feature(s) reassign PCI values from the PCI list { (see pg. 3, [0034]; Figs. 1-3), where the system reassign PCI values }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chou as further alternatively supported by Schlangen to have the feature(s) reassign PCI values from the PCI list, in order to provide techniques for detecting PCI confusion or PCI collision situations in a 4G telecommunications network, as taught by Schlangen (see pg. 1, [0010]).
Regarding claim 2, the combination of Chou and Schlangen discloses every limitation claimed, as applied above (see claim 1), in addition Chou further discloses the apparatus of claim 1, wherein the process circuitry is to instantiate a distributed-PCI (D-PCI) configuration function to detect the PCI conflict, reassign the PCI values, and generate the resolution notification { (see pg. 19, [0152,0154]; Figs. 1-6 & 8A-B), where the system detects PCI conflict }.
Regarding claim 3, the combination of Chou and Schlangen discloses every limitation claimed, as applied above (see claim 2), in addition Chou further discloses the apparatus of claim 2, wherein to detect the PCI conflict the D-PCI configuration function is to inform a management service producer for network function (NF) fault supervision to send a notifyNewAlarm notification to a PCI management function to indicate that the PCI conflict has been detected { (see pg. 19, [0154]; Figs. 1-6 & 8A-B), where the system detects PCI conflict } .
Regarding claim 4, the combination of Chou and Schlangen discloses every limitation claimed, as applied above (see claim 2), in addition Chou further discloses the apparatus of claim 2, wherein the resolution notification is a notifyClearedAlarm notification and the D-PCI configuration function is further to send the notifyClearedAlarm notification to the PCI management function { (see pg. 19, [0154]; Figs. 1-6 & 8A-B), where the system detects PCI conflict }.
Regarding claim 5, the combination of Chou and Schlangen discloses every limitation claimed, as applied above (see claim 2), in addition Chou further discloses the apparatus of claim 2, wherein the D-PCI configuration function is to generate a notifyMOIAttributeValueChange notification to indicate the reassigned PCI values { (see pg. 8, [0008]; pg. 19, [0154]; Figs. 1-6 & 8A-B), where the system detects PCI conflict }.
Regarding claim 6, the combination of Chou and Schlangen discloses every limitation claimed, as applied above (see claim 2), in addition Chou further discloses the apparatus of claim 2, wherein the D-PCI configuration function is to randomly select a PCI value from the PCI list to reassign the PCI values { (see pg. 19, [0154]; Figs. 1-6 & 8A-B) }.










Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
02 November 2022